In this action for personal injuries alleged to have been sustained by the plaintiff pupil in consequence of an assault by the defendant principal of the public school which he was attending, the court rendered judgment for the plaintiff and the defendant has appealed. The appeal is mainly an attack upon the finding, the conclusions and the overruling of his claims of law. He is entitled to no material corrections of the finding and the parties were in no substantial disagreement as to the law governing the issues.
The precise question for determination, therefore, is whether under the circumstances the acts of the defendant *Page 577 
stated in the finding, the more material of which will be hereafter referred to, are sufficient to support the court's major conclusions, in essence as follows: "While the plaintiff was under a duty to submit to reasonable discipline, and for injury sustained in rebelling against it would be entitled to no relief, he was not required to submit to the defendant's kneeling and sitting upon him under the circumstances since these acts constituted the use of unreasonable force, and therefore he was justified in attempting to escape from the crushing weight of the defendant."
Summarized, the material facts in the finding are: On April 15, 1941, the plaintiff, a boy ten years of age weighing eighty-nine pounds and somewhat below average height for his age, was a pupil in the third grade of a grammar school in Bristol of which the defendant was the principal charged with the supervision of the teachers and the maintenance of discipline of the pupils. The principal had had twenty-five years of practical experience. He was strong physically, forty-six years old, five feet seven inches tall and weighed one hundred ninety pounds. On that date Mrs. Taylor, the plaintiff's teacher of forty-eight years experience, told the plaintiff she was going to punish him for impudence exhibited by him in defying her instructions a few minutes before in the schoolyard. The plaintiff backed away from her attempts to punish him by striking his hands with a strap, but he was struck once with it on the neck. She ordered him back to his seat and summoned the defendant, who happened to be passing the open door. She again called the plaintiff to the front of the room and told him she was going to punish him for his impudence. She made another unsuccessful attempt to strap the plaintiff's hands and exclaiming, "This is beyond me," turned the strap over to the defendant. *Page 578 
The defendant was totally unaware of what had previously transpired before he entered the building. The plaintiff's temper had by now become thoroughly aroused, and when the defendant ordered him to go to the former's office on the second floor he refused to move, remaining silent. The defendant then grasped the plaintiff's left wrist and, as the plaintiff refused to walk, pulled him across the floor to the door and into the corridor, the plaintiff's feet sliding over the surface. During this time the plaintiff was struggling in an attempt to escape the defendant's grasp and sought to kick the defendant and at one time succeeded in scratching his hand. He was crying and began to call the defendant vile names. Due to the continued struggle of the plaintiff the defendant grasped both his wrists and pushed him to the floor. The defendant while holding the plaintiff's wrists then knelt on his abdomen with one knee. The plaintiff began to squirm around as he attempted to relieve himself of the weight of the defendant upon him. A brother of the plaintiff came up the basement stairs and stopped when he saw the defendant kneeling on him. The plaintiff asked his brother to get his older sister Mildred, who was a pupil in the eighth grade. The brother returned with Mildred. The defendant in the meantime had moved his knee from the plaintiff and sat on his abdomen, while still holding his wrists in a firm grasp. The defendant released the plaintiff and told Mildred to take him home. On the way home the plaintiff's back pained him and Mildred had to help him along. Upon reaching home he lay on a couch complaining of pain in his back. During the period when the defendant was kneeling and sitting on the plaintiff, and as the result of the latter's efforts to free himself from the defendant's weight upon him, the plaintiff sustained a skin burn or abrasion below *Page 579 
his right scapula, causing a break in the skin. It became infected and osteomyelitis resulted, to recover for the serious effects of which the action was instituted.
A teacher in a limited sense is in loco parentis over the pupil. Stevens v. Fassett, 27 Me. 266, 279. Incident to this relationship it is well settled that the teacher may "require obedience to reasonable rules and a proper submission to his authority, and . . . inflict corporal punishment for disobedience. . . . In inflicting such punishment the teacher must exercise sound discretion and judgment, and must adapt it not only to the offense but to the offender. . . . of course the teacher, in inflicting such punishment, must not exceed the bounds of moderation. No precise rule can be laid down as to what shall be considered excessive or unreasonable punishment. Reeve's Dom. Rel., 288. Each case must depend upon its own circumstances." Sheehan v. Sturges, 53 Conn. 481, 483, 484, 2 A. 841. In Lander v. Seaver, 32 Vt. 114, 123, it is held as follows: "In determining upon what is a reasonable punishment, various considerations must be regarded, the nature of the offence, the apparent motive and disposition of the offender, the influence of his example and conduct upon others, and the sex, age, size and strength of the pupil to be punished. Among reasonable persons much difference prevails as to the circumstances which will justify the infliction of punishment, and the extent to which it may properly be administered. On account of this difference of opinion, and the difficulty which exists in determining what is a reasonable punishment, and the advantage which the master has by being on the spot to know all the circumstances, the manner, look, tone, gestures and language of the offender, (which are not always easily described), and thus to form a correct opinion as to the necessity and extent of the punishment, considerable *Page 580 
allowance should be made to the teacher by way of protecting him in the exercise of his discretion. Especially should he have this indulgence when he appears to have acted from good motives and not from anger or malice. Hence the teacher is not to be held liable on the ground of excess of punishment, unless the punishment is clearly excessive and would be held so in the general judgment of reasonable men. If the punishment be thus clearly excessive, then the master should be held liable for such excess, though he acted from good motives in inflicting the punishment, and in his own judgment considered it necessary and not excessive. But if there is any reasonable doubt whether the punishment was excessive, the master should have the benefit of the doubt." Mechem, Public Officers, 731; Voorhees, Law of Public Schools, 70; 47 Am. Jur. 428; 56 C.J. 855, 1100; Restatement, 1 Torts, 148.
While reasonableness is the test of punishment, "the extent and reasonableness of the punishment administered by a teacher to his pupil, is purely a question of fact." Sheehan v. Sturges, supra, 482. There is no distinction in the application of the test between punishment and acts of restraint incident to discipline. Fertich v. Michener, 111 Ind. 472, 484, 11 N.E. 605, 14 N.E. 68; Fitzgerald v. Northcote, 4 F.  F. 656, 692, 176 Eng. Rep. R. 734. The finding of the court disposes of this question if the facts found warrant the conclusion. The trial court has found facts from which it might be logically inferred that the weight of the defendant was exerted upon the plaintiff by kneeling and sitting upon him. It has concluded that the plaintiff was not required . . . to remain docile . . . and, in view of the circumstances, was justified in attempting to escape from the crushing weight of the defendant. In effect it has been found that the privilege or indulgence *Page 581 
in the exercise of the defendant's discretion terminated and that there was an excess of restraint imposed.
This court cannot find a conclusion of the Superior Court erroneous in law, unless it violates "some rule or principle of law, or is in conflict with the rules of logic and reason, or is contrary to, or inconsistent with, the subordinate facts." Hayward v. Plant, 98 Conn. 374,379, 119 A. 341. Also see Drouin v. Chelsea Silk Co., 122 Conn. 129, 131, 187 A. 904; Mulligan v. Oakes, 128 Conn. 488, 490, 23 A.2d 870; Davis v. Goldie Motors, Inc., 129 Conn. 240, 241,27 A.2d 164. The court recognized and applied the appropriate principles of law. Nor may we say that its conclusion upon the facts is illogical or unreasonable.
  There is no error.
In this opinion MALTBIE, C.J., ELLS and DICKENSON, Js., concurred.